Case 2:21-cv-02201-JTF-atc Document 28 Filed 08/11/21 Page 1 of 4                  PageID 577




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

 MEMPHIS COMMUNITY AGAINST                     )
 POLLUTION, INC., PROTECT OUR                  )
 AQUIFER, and SIERRA CLUB,                     )
                                               )
                                               )
                Plaintiffs,                    )
                                               )
                v.                             )        Case No. 2:21-cv-02201-JTF-ATC
                                               )
 UNITED STATES ARMY CORPS OF                   )
 ENGINEERS, an agency of the United            )
 States Department of Defense, and LT.         )
 GEN. SCOTT SPELLMON, in his official          )
 capacity as Chief of Engineers and            )
 Commanding General of the U.S. Army           )
 Corps of Engineers,                           )
                                               )
                Defendants.                    )

             NOTICE OF WITHDRAWAL OF BYHALIA PIPELINE LLC’S
                          MOTION TO INTERVENE

       Byhalia Pipeline LLC (“Byhalia”) files this Notice to inform the Court that it is

withdrawing its previously filed Motion to Intervene and the memoranda supporting that motion.

       On April 16, 2021, Byhalia filed the Motion to Intervene and a supporting memorandum

in the above-captioned case. ECF Nos. 7, 7-2. Federal Defendants took no position on the motion.

Plaintiffs Memphis Community Against Pollution, Inc., Protect Our Aquifer, and Sierra Club

(collectively, “Plaintiffs”) took no position on Byhalia’s motion to intervene, but opposed the

portion of the motion that sought leave to defer the filing the of a responsive pleading. See ECF

Nos. 16. Byhalia’s Motion to Intervene remains pending.

       Since filing the Motion to Intervene, Byhalia has determined that it will no longer pursue

the pipeline construction project for which the U.S. Army Corps of Engineers (“USACE”) issued
Case 2:21-cv-02201-JTF-atc Document 28 Filed 08/11/21 Page 2 of 4                   PageID 578




the 2017 Nationwide Permit 12 verifications, the permits that authorized certain activities in

conjunction with the pipeline’s construction, challenged by Plaintiffs in this case. Therefore, on

July 8, 2021, Byhalia requested that USACE’s Memphis and Vicksburg Districts revoke their

respective Nationwide Permit 12 verifications. See Exs. A & B. On July 28, 2021, USACE

acknowledged Byhalia’s request and informed the company that “the verifications issued under

Nationwide Permit 12 (MVM-2019-206 and MVK-2019-473) are no longer valid.” Ex. C.

       Because Byhalia no longer holds the USACE permits subject to challenge by Plaintiffs in

this action, and because Byhalia has cancelled the project that would have used these Nationwide

Permit 12 verifications, there is no longer any need for Byhalia to intervene to protect Byhalia’s

interest in the challenged permits. Therefore, Byhalia respectfully withdraws the pending Motion

to Intervene and supporting memoranda, ECF Nos. 7, 7-2, 19-1.


   Dated: August 11, 2021                        Respectfully submitted,

                                                  /s/ William L. Penny
                                                William L. Penny – BPR #09606
                                                Garry K. Grooms – BPR #12647
                                                Burr Forman, LLP
                                                222 Second Avenue South, Suite 2000
                                                Nashville, TN 37201
                                                (615) 724-3213 (direct dial)
                                                (615) 724-3313 (facsimile)
                                                bpenny@burr.com
                                                ggrooms@burr.com

                                                  /s/ Ann D. Navaro
                                                Ann D. Navaro (admitted pro hac vice)
                                                Brittany M. Pemberton (admitted pro hac vice)
                                                Bracewell LLP
                                                2001 M Street N.W.
                                                Suite 900
                                                Washington, D.C. 20036
                                                (202) 828-5800 (telephone)
                                                (202) 857-4812 (facsimile)
                                                Ann.Navaro@bracewell.com
                                                Brittany.Pemberton@bracewell.com

                                               -2-
Case 2:21-cv-02201-JTF-atc Document 28 Filed 08/11/21 Page 3 of 4      PageID 579




                                      Counsel for Movant-Intervenors
                                      Byhalia Pipeline, LLC




                                     -3-
Case 2:21-cv-02201-JTF-atc Document 28 Filed 08/11/21 Page 4 of 4              PageID 580




                              CERTIFICATION OF SERVICE

       I hereby certify that on this 11th day of August 2021, a true and correct copy of the
foregoing NOTICE OF WITHDRAWAL OF BYHALIA PIPELINE LLC’S MOTION TO
INTERVENE was served via the court’s electronic filing system on the following persons:

Amanda Garcia
TN BPR #033773
Southern Environmental Law Center
1033 Demonbreun St., Suite 205
agarcia@selctn.org

Patrick Hunter (admitted pro hac vice)
N.C. Bar #44485
Southern Environmental Law Center
48 Patton Ave, Suite 304
Asheville, NC 28801-3321
phunter@selcnc.org

Leslie M. Hill
U.S. Department of Justice
Environment & Natural Resources Division
4 Constitution Square
150 M Street, N.E., Suite 4.149
Washington, DC 20002
Leslie.hill@usdoj.gov

Devon Lehman McCune
U.S. Department of Justice
Environment & Natural Resources Division
Natural Resources Section
999 18th St., S. Terrace, Suite 370
Denver, CO 80202
Devon.mccune@usdoj.gov

                                               /s/ Ann D. Navaro
                                              Ann D. Navaro
